COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


TYLER KLINE,                                    §
                                                                  No. 08-14-00005-CR
                     Appellant                  §
                                                                    Appeal from the
V.                                              §
                                                                   384th District Court
THE STATE OF TEXAS,                             §
                                                                of El Paso County, Texas
                     Appellee.                  §
                                                                  (TC# 20120D04322)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the Appellant’s motion to withdraw notice of

appeal and concludes the motion should be granted and the appeal should be dismissed, in

accordance with the opinion of this Court. We therefore dismiss the appeal. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 19TH DAY OF FEBRUARY, 2014.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.